

117 HR 4997 IH: Fallen First-Responders’ Family Naturalization Fee-Relief Act of 2021
U.S. House of Representatives
2021-08-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4997IN THE HOUSE OF REPRESENTATIVESAugust 10, 2021Mr. Gimenez (for himself and Mr. Waltz) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo direct the Secretary of Homeland Security to exempt immediate relatives of deceased or injured firefighters and law enforcement officers, and injured firefighters and law enforcement officers, from certain fees, and for other purposes.1.Short titleThis Act may be cited as the Fallen First-Responders’ Family Naturalization Fee-Relief Act of 2021 .2.Exemption of fees for immediate relatives of deceased or injured firefighters and law enforcement officers(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall include on a certain application or petition an opportunity for—(1)an immediate relative of a deceased or injured firefighter or law enforcement officer to identify themselves as such a relative; and (2)an injured firefighter or law enforcement officer to identify themselves as such an individual. (b)Fee exemptionThe Secretary shall exempt an individual described in subsection (a), who identifies as such an individual on a certain application or petition, from a fee with respect to a certain application or petition and any associated fee for biometrics. (c)Pending applications and petitionsThe Secretary of Homeland Security may waive fees for a certain application or petition and any associated fee for biometrics for an individual described in subsection (a), if such application or petition is submitted not more than 90 days after the date of the enactment of this Act. (d)DefinitionsIn this section:(1)Deceased or injured firefighter or law enforcement officer(A)In generalThe term deceased or injured firefighter or law enforcement officer means a firefighter or law enforcement officer who died or was permanently and totally disabled as the direct and proximate result of a personal injury sustained in the line of duty. (B)DeterminationThe Secretary of Homeland Security may make the determination of whether a firefighter or law enforcement officer died or was permanently and totally disabled as a direct and proximate result of a personal injury sustained in the line of duty in accordance with part L of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10281 et seq.). (2)Certain application or petitionThe term certain application or petition means—(A)an application using Form–400, Application for Naturalization (or any successor form); or(B)a petition using Form I–360, Petition for Amerasian, Widow(er), or Special Immigrant (or any successor form). (3)Immediate relativeThe term immediate relative has the meaning given such term in section 201(b) of the Immigration and Nationality Act (8 U.S.C. 1151(b)).(4)Firefighter; law enforcement officerThe terms firefighter and law enforcement officer have the meanings given such terms in section 1204 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10284). 